Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in response to communications filed on 6/24/2021.
Claims 1-20 are pending.
Claim 2, 13 and 19 are amended.
Terminal Disclaimer was filed on 6/24/2022.
Claims 1-20 are hereby allowed.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
Application 17/007,905 (US 11201941) and 15/383,477 ((10812613) were previously allowed and a terminal disclaimer for the current application was filed on 6/24/2022 and has been approved. Therefore, the current application is being allowed based on the filed and approved Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance:  
determine an interval for encoding the accumulated received data stored in a memory of plurality of memories as a difference between an amount of time needed to encode accumulated received data stored in the first memory and an amount of time need to transmit previously encoded previously accumulated data stored in other memory other than previously encoded previously accumulated data from the first memory stored in the other memory; and encode, upon an elapse of the interval the accumulated received data (claim 1); 
upon each occurrence of an event associated with a memory, encoding received data; and queuing the encoded received data of the memory for transmission (claim 5); and
upon a first occurrence of a first event associated with first memory, encoding  received first data stored in the first memory; upon an occurrence of a second event associated with second memory, encoding the received second data stored in the second memory; upon a second occurrence of the first event, encoding received third data stored in the first memory; and transmitting the encoded received third data and the encoded received second data in a sequential repeating loop (claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457